        Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 1 of 21




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

Denise Taylor,                                  Case No.:

                 Plaintiff,

      vs.                                       COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company,            JURY TRIAL DEMAND

Genesis FS Card Services, Inc., a foreign
corporation,

Comenity Bank, a foreign corporation,

WebBank, a foreign corporation,

Credit One Financial Corporation, d/b/a
Credit One Bank, a foreign corporation,
and

NCB Management Services, Inc., a
foreign corporation,

                 Defendants.



      NOW COMES THE PLAINTIFF, DENISE TAYLOR, BY AND THROUGH

COUNSEL, Matthew Landreau, Esq., and for her Complaint against the Defendants,

pleads as follows:




                                            1
     Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 2 of 21




                              JURISDICTION

1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

2. This is an action brought by a consumer for violation of the Fair Credit

   Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).



                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   City of Hawkinsville, Pulaski County, Georgia.

4. Venue is proper in the Middle District of Georgia, Macon Division.



                                 PARTIES

5. Plaintiff is a natural person residing in City of Hawkinsville, Pulaski County,

   Georgia.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited

         liability company that conducts business in the State of Georgia;

      b. Genesis FS Card Services, Inc. (“Genesis”) is a foreign corporation that

         conducts business in the State of Georgia;

      c. Comenity Bank (“Comenity”) is a foreign corporation that conducts

         business in the State of Georgia;


                                      2
     Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 3 of 21




      d. WebBank (“WebBank”) is a foreign corporation that conducts business

         in the State of Georgia;

      e. Credit One Financial Corporation d/b/a/ Credit One Bank (“Credit

         One”) is a foreign corporation is a foreign corporation that conducts

         business in the State of Georgia; and

      f. NCB Management Services, Inc. (“NCB Management”) is a foreign

         corporation that conducts business in the State of Georgia.



                       GENERAL ALLEGATIONS

7. Genesis, Comenity, WebBank, Credit One and NCB Management

   (collectively, “Furnishers”) are inaccurately reporting their tradelines (“Errant

   Tradelines”) on Plaintiff’s Equifax and Trans Union credit disclosures.

8. Genesis, Comenity, WebBank and Credit One (“First Furnishers”) are

   inaccurately reporting their Errant Tradelines with an erroneous scheduled

   monthly payment amounts on Plaintiff’s Equifax and Trans Union

   disclosures.

9. The Indigo Celtic Bank as indicated in the Plaintiff’s Equifax credit disclosure

   is serviced by the Defendant Genesis. Genesis is inaccurately reporting its

   Errant Tradeline with an erroneous monthly payment amount of $16.00.




                                       3
    Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 4 of 21




10. Comenity is inaccurately reporting its Errant Tradeline with an erroneous

   monthly payment amount of $11.00.

11.WebBank is inaccurately reporting its Errant Tradeline with an erroneous

   monthly payment amount of $15.00.

12.Credit One is inaccurately reporting its Errant Tradeline with an erroneous

   monthly payment amount of $28.00.

13. NCB Management is inaccurately reporting its Errant Tradeline with an

   erroneous account status of open and remarks of bankruptcy discharged on

   Plaintiff’s Equifax credit disclosure.

14.The account reflected by the First Furnishers Errant Tradelines were closed

   by the First Furnishers. Plaintiff no longer has an obligation to make monthly

   payments to the First Furnishers. The First Furnishers closed the accounts.

   Hence, the entire balance is due presently as Plaintiff has neither the right nor

   the obligation to satisfy these debts in monthly installments.


15.The Errant Tradelines should be reported by the First Furnishers with a

   monthly payment of $0.00. Per credit reporting industry standard and the

   Credit Reporting Resource Guide, which is the credit reporting manual

   created by the three major credit bureaus, no furnisher may report a monthly

   payment on a closed account.



                                       4
     Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 5 of 21




16. The debt reflected          by          the         NCB            Management

   Errant Tradeline was discharged in Plaintiff’s Chapter 7 Bankruptcy.

17.A collection item cannot report as open and as discharged in bankruptcy as

   the debt has been extinguished. The NCB Management Errant Tradeline

   should be reported with an account status as closed.

18.On March 20, 2020, Plaintiff obtained her Equifax and Trans Union credit

   disclosures and noticed the Errant Tradelines inaccurately reporting with an

   erroneous monthly payment amount and an erroneous account status of open.

19.On or about April 2, 2020, Plaintiff submitted a letter to Equifax, disputing

   the First Furnishers Errant Tradelines. In her dispute letter, Plaintiff explained

   that the account reflected by the First Furnishers Errant Tradelines were

   closed. Plaintiff no longer has an obligation to make monthly payments to the

   First Furnishers. Accordingly, Plaintiff asked Equifax to report the Errant

   Tradelines with the monthly payment amount of $0.00.

20. On the same date, Plaintiff submitted a letter to Equifax, disputing the NCB

   Management Errant Tradeline. In her dispute letter, Plaintiff explained that

   the debt reflected by the NCB Management Errant Tradeline was discharged

   in her Chapter 7 Bankruptcy petition and thus the collection item cannot

   report as open. Plaintiff asked Equifax to report the Errant Tradeline with an

   account status as closed.


                                        5
      Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 6 of 21




 21.Equifax forwarded Plaintiff’s consumer dispute to the Furnishers.

 22.The Furnishers received Plaintiff’s consumer dispute from Equifax.

 23.The Furnishers and Equifax did not consult the Credit Reporting Resource

    Guide as part of its investigation of Plaintiff’s dispute.

 24.Plaintiff had not received Equifax’s investigation results. Therefore, on May

    18, 2020, Plaintiff obtained her Equifax credit disclosure, which showed that

    Equifax and the Furnishers failed or refused to report the scheduled monthly

    payment as $0.00 on the Errant Tradelines and with an account status as

    closed.

 25.As a direct and proximate cause of the Defendants’ negligent and/or willful

    failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

    et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

    experienced undue stress and anxiety due to Defendants’ failure to correct the

    errors in her credit files or improve her financial situation by obtaining new

    or more favorable credit terms as a result of the Defendants’ violations of the

    FCRA.

                                    COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        GENESIS

 26. Plaintiff realleges the above paragraphs as if recited verbatim.



                                         6
     Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 7 of 21




27.After being informed by Equifax of Plaintiff’s consumer dispute of the

   scheduled monthly payment amount, Genesis negligently failed to conduct a

   proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

28.Genesis negligently failed to review all relevant information available to it

   and provided by Equifax in conducting its reinvestigation as required by 15

   USC 1681s-2(b) and failed to direct Equifax to report the Errant Tradeline

   with a $0.00 monthly payment amount.

29.The Errant Tradeline is inaccurate and creates a misleading impression on

   Plaintiff’s consumer credit file with Equifax to which it is reporting such

   tradeline.

30.As a direct and proximate cause of Genesis’ negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

31.Genesis is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with reasonable

   attorneys’ fees pursuant to 15 USC 1681o.

32.Plaintiff has a private right of action to assert claims against Genesis arising

   under 15 USC 1681s-2(b).




                                       7
        Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 8 of 21




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Genesis for damages, costs, interest, and attorneys’ fees.



                                     COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        GENESIS

   33. Plaintiff realleges the above paragraphs as if recited verbatim.

   34.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Genesis willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

      report the Errant Tradeline with a $0.00 monthly payment amount.

   35.Genesis willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).

   36.As a direct and proximate cause of Genesis’ willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   37.Genesis is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable



                                          8
        Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 9 of 21




      attorneys’ fees and costs she may recover therefore pursuant to 15 USC

      1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Genesis for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.



                                    COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                      COMENITY

   38. Plaintiff realleges the above paragraphs as if recited verbatim.

   39.After being informed by Equifax of Plaintiff’s consumer dispute of the

      scheduled monthly payment amount, Comenity negligently failed to conduct

      a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

   40.Comenity negligently failed to review all relevant information available to it

      and provided by Equifax in conducting its reinvestigation as required by 15

      USC 1681s-2(b) and failed to direct Equifax to report the Errant Tradeline

      with a $0.00 monthly payment amount.

   41.The Errant Tradeline is inaccurate and creates a misleading impression on

      Plaintiff’s consumer credit file with Equifax to which it is reporting such

      tradeline.



                                          9
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 10 of 21




   42.As a direct and proximate cause of Comenity’s negligent failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   43.Comenity is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   44.Plaintiff has a private right of action to assert claims against Comenity arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Comenity for damages, costs, interest, and attorneys’ fees.



                                    COUNT IV

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       COMENITY

   45. Plaintiff realleges the above paragraphs as if recited verbatim.

   46.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Comenity willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

      report the Errant Tradeline with a $0.00 monthly payment amount.

   47.Comenity willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).
                                          10
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 11 of 21




   48.As a direct and proximate cause of Comenity’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   49.Comenity is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs she may recover therefore pursuant to 15 USC

      1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Comenity for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.



                                    COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       WEBBANK

   50.Plaintiff realleges the above paragraphs as if recited verbatim.

   51.After being informed by Equifax of Plaintiff’s consumer dispute of the

      scheduled monthly payment amount, WebBank negligently failed to conduct

      a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).



                                         11
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 12 of 21




   52.WebBank negligently failed to review all relevant information available to it

      and provided by Equifax in conducting its reinvestigation as required by 15

      USC 1681s-2(b) and failed to direct Equifax to report the Errant Tradeline

      with a $0.00 monthly payment amount.

   53.The Errant Tradeline is inaccurate and creates a misleading impression on

      Plaintiff’s consumer credit file with Equifax to which it is reporting such

      tradeline.

   54.As a direct and proximate cause of WebBank’s negligent failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   55.WebBank is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   56.Plaintiff has a private right of action to assert claims against WebBank arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant WebBank for damages, costs, interest, and attorneys’ fees.



                                    COUNT VI

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                       WEBBANK
                                         12
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 13 of 21




   57. Plaintiff realleges the above paragraphs as if recited verbatim.

   58.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, WebBank willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

      report the Errant Tradeline with a $0.00 monthly payment amount.

   59.WebBank willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 USC 1681s-2(b).

   60.As a direct and proximate cause of WebBank’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   61.WebBank is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs she may recover therefore pursuant to 15 USC

      1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant WebBank for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.



                                          13
     Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 14 of 21




                                 COUNT VII

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                      CREDIT ONE

 62.Plaintiff realleges the above paragraphs as if recited verbatim.

 63.After being informed by Equifax of Plaintiff’s consumer dispute of the

    scheduled monthly payment amount, Credit One negligently failed to conduct

    a proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 64.Credit One negligently failed to review all relevant information available to it

    and provided by Equifax in conducting its reinvestigation as required by 15

    USC 1681s-2(b) and failed to direct Equifax to report the Errant Tradeline

    with a $0.00 monthly payment amount.

 65.The Errant Tradeline is inaccurate and creates a misleading impression on

    Plaintiff’s consumer credit file with Equifax to which it is reporting such

    tradeline.

 66.As a direct and proximate cause of Credit One’s negligent failure to perform

    its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

    suffering, humiliation, and embarrassment.

 67.Credit One is liable to Plaintiff by reason of its violations of the FCRA in an

    amount to be determined by the trier of fact together with reasonable

    attorneys’ fees pursuant to 15 USC 1681o.



                                       14
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 15 of 21




   68.Plaintiff has a private right of action to assert claims against Credit One arising

      under 15 USC 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Credit One for damages, costs, interest, and attorneys’ fees.



                                    COUNT VIII

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                      CREDIT ONE

   69. Plaintiff realleges the above paragraphs as if recited verbatim.

   70.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Credit One willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

      report the Errant Tradeline with a $0.00 monthly payment amount.

   71.Credit One willfully failed to review all relevant information available to it

      and provided by Equifax as required by 15 USC 1681s-2(b).

   72.As a direct and proximate cause of Credit One’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   73.Credit One is liable to Plaintiff for either statutory damages or actual damages

      she has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier of fact, together with an award of punitive damages in
                                           15
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 16 of 21




      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and costs she may recover therefore pursuant to 15 USC

      1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Credit One for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys’ fees.

                                    COUNT IX

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                  NCB MANAGEMENT

   74.Plaintiff realleges the above paragraphs as if recited verbatim.

   75.After being informed by Equifax of Plaintiff’s consumer dispute of the

      erroneous reporting of the account status on the Errant Tradeline, NCB

      Management negligently failed to conduct a proper investigation of Plaintiff’s

      dispute as required by 15 USC 1681s-2(b).

   76.NCB Management negligently failed to review all relevant information

      available to it and provided by Equifax in conducting its reinvestigation as

      required by 15 USC 1681s-2(b) and failed to direct Equifax to

      report the Errant Tradeline with an account status as closed.

   77.The Errant Tradeline is inaccurate and creates a misleading impression on

      Plaintiff’s consumer credit file with Equifax to which it is reporting such

      tradeline.
                                         16
         Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 17 of 21




   78.As a direct and proximate cause of NCB Management’s negligent failure to

        perform its duties under the FCRA, Plaintiff has suffered damages, mental

        anguish, suffering, humiliation, and embarrassment.

   79.NCB Management is liable to Plaintiff by reason of its violations of the FCRA

        in an amount to be determined by the trier of fact together with reasonable

        attorneys’ fees pursuant to 15 USC 1681o.

   80.Plaintiff has a private right of action to assert claims against NCB

        Management arising under 15 USC 1681s-2(b).

        WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant NCB Management for damages, costs, interest, and attorneys’

fees.

                                       COUNT X

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                   NCB MANAGEMENT

   81. Plaintiff realleges the above paragraphs as if recited verbatim.

   82.After being informed by Equifax that Plaintiff disputed the accuracy of the

        information it was providing, NCB Management willfully failed to conduct a

        proper reinvestigation of Plaintiff’s dispute.

   83.NCB Management willfully failed to review all relevant information available

        to it and provided by Equifax as required by 15 USC 1681s-2(b).



                                           17
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 18 of 21




   84.As a direct and proximate cause of NCB Management’s willful failure to

      perform its duties under the FCRA, Plaintiff has suffered damages, mental

      anguish, suffering, humiliation, and embarrassment.

   85.NCB Management is liable to Plaintiff for either statutory damages or actual

      damages she has sustained by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact, together with an award of

      punitive damages in the amount to be determined by the trier of fact, as well

      as for reasonable attorneys’ fees and costs she may recover therefore pursuant

      to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant NCB Management for the greater of statutory or actual

damages, plus punitive damages, along with costs, interest, and attorneys’ fees.



                                    COUNT XI

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EQUIFAX

   86.Plaintiff realleges the above paragraphs as if recited verbatim.

   87.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.



                                         18
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 19 of 21




   88.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   89.Equifax negligently failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   90. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

      negligently failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   91.As a direct and proximate cause of Equifax’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   92.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.


                                    COUNT XII

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   93.Plaintiff realleges the above paragraphs as if recited verbatim.
                                          19
    Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 20 of 21




94.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

95.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

96.Equifax willfully failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information that it reported to one

   or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

97. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

   willfully failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

98.As a direct and proximate cause of Equifax’s willful failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

99.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with her reasonable

   attorneys’ fees pursuant to 15 USC 1681n.




                                      20
       Case 5:20-cv-00271-MTT Document 1 Filed 07/08/20 Page 21 of 21




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.



                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: July 8, 2020



                                              By: /s/ Matthew Landreau
                                              Matthew Landreau
                                              Bar Number 301329
                                              22142 West Nine Mile Road
                                              Southfield, MI 48033
                                              Telephone: (248) 353-2882
                                              Facsimile: (248) 353-4840
                                              E-Mail: matt@crlam.com
                                              Attorneys for Plaintiff,
                                              Denise Taylor




                                         21
